Decree affirmed with costs of appeal. To this bill in equity for an accounting the defendant demurred, two of the grounds being vagueness and failure to state a cause of action. On December 7, 1949, an interlocutory decree was entered sustaining the demurrer on those grounds, and according leave to amend. On December 27,' 1949, the plaintiff filed a motion to amend, but, except for the placing of the case on the inactive list, nothing further occurred until April 11, 1955, when the motion was denied. On June 13, 1955, a final decree was entered dismissing the bill with costs. The plaintiff appealed. The only point argued is that the denial of the motion was an abuse of discretion. In accordance with the rule that the exercise of discretion is reviewable on appeal in equity, we have examined the question and have reached the conclusion that the plaintiff’s contention is without merit. Abbott v. Bean, 285 Mass. 474, 478. Long v. George, 296 Mass. 574, 579. Hill v. Trustees of Glenwood Cemetery, 323 Mass. 388, 394.